  Case 1:21-cv-00095-RGA Document 4 Filed 05/04/21 Page 1 of 1 PageID #: 20


                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------
 ELAINE WANG,                                               :
                                                            :
                   Plaintiff,                               : Case No. 1:21-cv-00095-RGA
                                                            :
 v.                                                         :
                                                            :
 NEOS THERAPEUTICS, INC., BRYANT                            :
 FONG, BETH HECHT, ALAN HELLER,                             :
 GERALD MCLAUGHLIN, JAMES                                   :
 ROBINSON, GREG ROBITAILLE, JOHN                            :
 SCHMID, and LINDA M. SZYPER,                               :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------

                     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff hereby voluntarily dismisses the above-captioned action (the “Action”). Defendants have

filed neither an answer nor a motion for summary judgment in the Action.

 Dated: May 4, 2021                                          RIGRODSKY LAW, P.A.

                                                        By: /s/ Gina M. Serra
                                                            Seth D. Rigrodsky (#3147)
 OF COUNSEL:                                                Gina M. Serra (#5387)
                                                            300 Delaware Avenue, Suite 210
 WOLF HALDENSTEIN ADLER                                     Wilmington, DE 19801
 FREEMAN & HERZ LLP                                         Telephone: (302) 295-5310
 Gloria Kui Melwani                                         Facsimile: (302) 654-7530
 270 Madison Avenue                                         Email: sdr@rl-legal.com
 New York, NY 10016                                         Email: gms@rl-legal.com
 Telephone: (212) 545-4600
 Facsimile: (212) 686-0114                                   Attorneys for Plaintiff
 Email: melwani@whafh.com
